

115 HR 466 IH: Sex Trafficking Demand Reduction Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 466IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Hultgren (for himself, Mr. Smith of New Jersey, Mr. Mooney of West Virginia, Mr. Pittenger, Mr. Guthrie, Mr. Walberg, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 relating to determinations with respect to
			 efforts of foreign countries to reduce demand for commercial sex acts
			 under the minimum standards for the elimination of trafficking.
	
 1.Short titleThis Act may be cited as the Sex Trafficking Demand Reduction Act. 2.FindingsCongress finds the following:
 (1)It has been the longstanding position of the United States to reduce the demand for sex trafficking victims. There is also a wide international consensus on the necessity of demand reduction in order to prevent human trafficking.
 (2)The United Nations Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention Against Transnational Organized Crime of 2000 (also referred to as the Palermo Protocol(s)) expressly addresses the requirement that nations make serious efforts to reduce demand for trafficked persons.
 (3)Article nine, addressing prevention of human trafficking specifically directs that, States Parties shall adopt or strengthen legislative or other measures, such as educational, social or cultural measures, including through bilateral and multilateral cooperation, to discourage the demand that fosters all forms of exploitation of persons, especially women and children, that leads to trafficking..
 (4)The United Nations Protocol, the Europe Convention on Action against Human Trafficking, and the 2011 European Union Directive of the European Parliament and the Council on preventing and combating trafficking in human beings, also specifically address the need to prevent human trafficking by reducing demand for trafficking victims.
 (5)Research has shown that legal prostitution increases the demand for prostituted persons and thus increases the market for sex. As a result, there is a significant increase in instances of human trafficking.
 (6)In 2012 researchers Seo-Young Cho, Axel Dreher, and Eric Neumayer published their findings that demonstrated the scale effect of legalizing prostitution leads to an expansion of the prostitution market and thus an increase in human trafficking, while the substitution effect reduces demand for trafficked prostitutes by favoring prostitutes who have legal residence in a country.
 (7)In 2005 Di Nicola and others provided descriptive statistics focusing on 11 European Union countries. According to their results, stricter prostitution laws are correlated with reduced flows of human trafficking.
 (8)Researchers Niklas Jakobsson and Andreas Kotsadam found a casual link between legal prostitution and increases in human trafficking. Jakobsson and Kotsadam found that trafficking of persons for commercial sexual exploitation is least prevalent in countries where prostitution is illegal and most prevalent in countries where prostitution is legalized.
 (9)Further data has demonstrated the correlation between the adoption of legislation that criminalizes demand and reductions in sex trafficking victims.
			3.Amendment relating to determinations with respect to efforts of foreign countries to reduce demand
			 for commercial sex acts under the minimum standards for the elimination of
			 trafficking
 (a)In generalSection 108 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106) is amended by adding at the end the following new subsection:
				
 (c)Criteria with respect to commercial sex actsIn determinations under subsection (b)(12)(A), if the government of the country has the authority to prohibit the purchase of commercial sex acts and fails to do so, such failure to prohibit the purchase of commercial sex acts shall be deemed to be a failure on the part of the government to make serious and sustained efforts to reduce the demand for commercial sex acts, notwithstanding other efforts made by the government to reduce the demand for commercial sex acts..
 (b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies with respect to determinations under subsection (b)(12)(A) of section 108 of the Trafficking Victims Protection Act of 2000 that are made on or after such date of enactment.
			